Title: From Alexander Hamilton to Colonel Hugh Hughes, [November 1781]
From: Hamilton, Alexander
To: Hughes, Hugh


[Albany, November, 1781. “Mrs. Hamilton begs me to assure you how much she is indebted to you for your obliging offer. She requests the favour of you to let the waggon, on its way to Albany, call on a certain duchman a tavern Keeper at Rynbeck for some apples and cyder purchased by him for General Schuyler.… If you do not leave this side of the river tomorrow, we shall be happy to see you at dinner.” Letter not found.]
 